Citation Nr: 0203428	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  95-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity disability, however classified.  

2.  Entitlement to service connection for osteomyelitis.  

3.  Entitlement to service connection for spinal meningitis.  

4.  Entitlement to service connection for Guillain-Barre 
syndrome.  

5.  Entitlement to service connection for myopathy, 
hyperpathia, hyperesthesia, hyperalgesia, cyanosis, 
acrocyanosis, ataxia, hypertonia, fasciculation, tremor, and 
"decomposition of movement [sic]" as separate and distinct 
disabilities.  

6.  Entitlement to service connection for disability of the 
feet, however classified, other than that included in the 
neurovascular disorder of the right lower extremity already 
service connected.  

7.  Entitlement to service connection for chronic residuals 
of infections.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), and organic brain syndrome with 
seizures and syncope.  

9.  Entitlement to service connection for personality 
disorder, however classified.  

10.  Entitlement to service connection for photophobia.  

11.  Entitlement to service connection for defective hearing 
and ear infection, whether internal (otitis media) or 
external (otitis externa).  

12.  Entitlement to service connection for herpes zoster 
(claimed as "herpes roster").  

13.  Entitlement to service connection for headaches.  

14.  Entitlement to service connection for acute or 
persistent abnormalities on laboratory tests or diagnostic 
procedures.  

15.  Entitlement to compensation retroactive to March 28, 
1948, for any and all new disabilities for which service 
connection is, or may be granted, to include compensation at 
the 100 percent rate from March 28, 1948.  

16.  Entitlement to service connection for reflex sympathetic 
dystrophy syndrome, based on clear and unmistakable error 
(CUE) in rating decisions dated May 19, 1948, through October 
4, 1965.  

17.  Entitlement to service connection for reflex sympathetic 
dystrophy syndrome, based on CUE in rating decisions dated 
September 26, 1994, and April 6, 1995.  

18.  Entitlement to compensation benefits based on CUE in 
failing to apply the "duty to assist" doctrine to claims 
filed earlier than April 23, 1993.  

19.  Entitlement to special monthly compensation for loss of 
use of the left foot.  

(The issue of whether there was clear and unmistakable error 
in a vacated Board of Veterans' Appeals (Board) decision 
dated September 25, 1997 will be addressed in a separate 
decision of the Board assigned Docket Number 97-32 508A.)

(The following issues will be the subject of a later decision 
of the Board:

(1.)  Entitlement to service connection for right lower 
extremity disability other than the neurovascular disorder of 
the right lower extremity already service connected; (2.) 
Entitlement to service connection for vascular disability of 
the lower extremities, however classified, other than the 
neurovascular disorder of the right lower extremity already 
service connected; (3.) Entitlement to service connection for 
thoracic spine disability, however classified; (4.) 
Entitlement to service connection for lumbosacral spine 
disability, however classified; (5.) Entitlement to service 
connection for multiple joint or systemic arthritis or 
arthritic-like conditions, however classified, to include 
systemic lupus erythematosus, polymyalgia rheumatica, 
fibrositis, gout, bursitis, tendinitis, and tennis elbow 
(tendinitis of a particular joint); (6.) Entitlement to 
service connection for cervical spine disability, however 
classified; (7.) Entitlement to service connection for 
disability of the upper extremities, however classified; 
(8.) Entitlement to service connection for allodynia, 
osteopenia, and osteoporosis, as separate and distinct 
disabilities; (9.) Entitlement to service connection for 
"autoimmune disease" and "connective tissue disease," as 
disabilities separate and distinct from the veteran's claims 
for service connection for systemic lupus erythematosus, 
polymyalgia rheumatica, and fibrositis; (10.) Entitlement to 
service connection for orthopedic disability of the left 
knee; (11.) Entitlement to service connection for a chronic 
acquired psychiatric disability, other than PTSD; (12.) 
Entitlement to service connection for respiratory disability, 
however classified; (13.) Entitlement to service connection 
for gastrointestinal disability, to include hiatal hernia, 
hemorrhoids, and gallbladder disease; (14.) Entitlement to 
service connection for glaucoma; (15.) Entitlement to service 
connection for Meibomian cystic infection of the left upper 
eyelid, blepharitis and chalazion; (16.) Entitlement to 
service connection for recurrent urinary tract infections; 
(17.) Entitlement to service connection for cardiovascular 

or cerebrovascular disease, however classified, to include 
hypertension, or a disability manifested by chest pain on 
exertion, "drop attacks, vertebrabasilar [sic] ischemia;" 
(18.) Entitlement to service connection for a disability 
manifested by brittle nails of the fingers and toes; (19.) 
Entitlement to an evaluation in excess of 60 percent for a 
neurovascular disorder of the right lower extremity; 
(20.) Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) for 
disability of the cervical spine and upper extremities as a 
result of physical abuse during hospitalization by the 
Department of Veterans Affairs from April 19 to July 5, 1960; 
(21.) Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for failure to diagnose and 
treat reflex sympathetic dystrophy syndrome in 1948 and 
during hospitalization by the Department of Veterans Affairs 
from April 19 to July 5, 1960, and from November 8 to 19, 
1993; (22.) Entitlement to a total rating based on 
unemployability due to service-connected disabilities; (23.) 
Entitlement to special monthly compensation for loss of use 
of the right foot; (24.) Entitlement to special monthly 
compensation on account of the need for the regular aid and 
attendance of another person, or on account of being 
housebound.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March to August 1945 
and from August 1946 to March 27, 1948.  

This matter comes before the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the claims for 
benefits set forth above.  This matter was previously before 
the Board in September 1997, at which time all claims were 
denied.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated April 24, 2001, the Court vacated the Board's 
September 25, 1997 decision and remanded the case to the 
Board for consideration of the veteran's claims in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  

A review of the record discloses that the veteran asserted 
that there was CUE in the Board's September 1997 decision.  
Since that determination was vacated by the Court in the 
April 2001 Order, the issue of CUE in the September 1997 
decision of the Board is moot and will be addressed by 
separate decision of the Board, as noted on page three of 
this decision.

In VA Form 9 received at the RO in June 1995, the veteran 
requested a hearing at the RO before a member of the Board.  
However, he withdrew his request for such a hearing in a 
letter to the RO dated November 16, 1996.  

The Board is undertaking additional development on the issues 
specified above as the subject of a later decision(s) 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision(s) addressing these issues.



FINDINGS OF FACT

1.  Service connection is in effect for neurovascular 
impairment of the right lower extremity, evaluated as 60 
percent disabling; and for scar, furunculitis of the back, 
evaluated as noncompensable.

2.  There is no current evidence of any disability of the 
left lower extremity, osteomyelitis, spinal meningitis or 
Guillain Barre syndrome.

3.  A disability manifested by myopathy, hyperpathia, 
hyperesthesia, hyperalgesia, cyanosis, acrocyanosis, ataxia, 
hypertonia, fasciculation, tremor,"decomposition of 
movement" and/or laboratory tests or diagnostic procedure 
abnormalities has not been documented by the evidence of 
record.

4.  A left foot disability was not demonstrated in service, 
and has not been clinically confirmed following the veteran's 
discharge from service.

5.  A right foot disability, other than the one for which 
service connection has been established, was not documented 
during service or at any time following the veteran's 
separation from service.

6.  Chronic residuals of in-service infections, other than 
those for which service connection has been granted, have not 
been identified following the veteran's separation from 
service.

7.  Neither combat activity against the enemy, nor a verified 
stressor in service, has been demonstrated, and, thus, there 
is no confirmed diagnosis of PTSD.

8.  The veteran has been diagnosed with a personality 
disorder.

9.  There is no clinical evidence that organic brain syndrome 
with seizures and syncope is present.

10.  Photophobia, defective hearing, an ear infection and 
herpes zoster were not present during service, and have not 
been shown following the veteran's separation from service.

11.  Post-traumatic headaches were initially clinically 
demonstrated in July 1988, following a motor vehicle accident 
at that time.

12.  Headaches were not demonstrated on evaluation by the VA 
in 1996.

13.  The veteran's initial claim for service connection for 
reflex sympathetic dystrophy syndrome was received in January 
1994, and initially denied by the RO in a rating decision 
dated in September 1994.

14.  The veteran's original notice of disagreement with the 
September 1994 rating action denying service connection for 
reflex sympathetic dystrophy syndrome was received in 
December 1994; following the issuance of a statement of the 
case addressing the issue, the veteran submitted a timely 
substantive appeal.

15.  The rating decisions dated May 19, 1948, through October 
4, 1965, represented reasonable exercises of rating judgment 
based on the applicable law and evidence of record at the 
time of each rating action.

16.  Following the RO's letter to the veteran, dated October 
29, 1965, notifying him that his total compensation rating 
would be terminated the following January and that his 60 
percent evaluation for thrombophlebitis of the right leg was 
continued, no correspondence or other communication was 
received from the veteran until 1993.

17.  It is not shown that the veteran's claim for a total 
compensation rating received in September 1960, or any claim 
for increased compensation benefits, received prior to his 
reopened claim in 1993, is pending or remains in a "remand" 
status.

18.  Any alleged failure on the part of the VA with respect 
to the duty to assist does not raise a valid CUE claim.

19.  Service connection is not in effect for any disability 
of the left foot.


CONCLUSIONS OF LAW

1.  A chronic left lower extremity disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).

2.  Osteomyelitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

3.  Spinal meningitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

4.  Guillain Barre syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  

5.  Chronic disability manifested by myopathy, hyperpathia, 
hyperesthesia, hyperalgesia, cyanosis, acrocyanosis, ataxia, 
hypertonia, fasciculation, tremor, "decomposition of 
movement," and laboratory tests or diagnostic procedures 
abnormalities, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

6.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

7.  Chronic residuals of infections were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

8.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(f) (as in effect 
both prior and subsequent to March 7, 1997).  

9.  A personality disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(c) (2001).  

10.  Organic brain syndrome with seizures and syncope was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  

11.  Photophobia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

12.  Hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

13.  Chronic ear infection disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

14.  Herpes zoster was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

15.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

16.  The claim for compensation retroactive to March 28, 
1948, for any and all new disabilities for which service 
connection is or may be granted, to include compensation at 
the 100 percent rate from March 28, 1948, is without legal 
merit.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

17.  Service connection for reflex sympathetic dystrophy 
syndrome, based on CUE in rating decisions dated May 19, 
1948, through October 4, 1965, is not warranted.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2001).

18.  The claim for compensation benefits, based on CUE in 
failing to apply the current "duty to assist" doctrine to 
claims filed earlier than April 23, 1993, is without legal 
merit.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

19.  No claim of CUE under 38 C.F.R. § 3.105(a) exists as a 
matter of law with respect to the rating decisions of 
September 26, 1994 and April 6, 1995, denying service 
connection for reflex sympathetic dystrophy syndrome.  Duran 
v. Brown, 7 Vet. App. 216, 224 (1994).

20.  The claim for entitlement to special monthly 
compensation based on loss of use of the left foot is without 
legal merit.  38 U.S.C.A. § 1114(k) (West Supp. 2001); 
38 C.F.R. § 3.350(a)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the VCAA expanded the duty of the VA 
to notify the veteran and the representative, and enhanced 
its duty to assist a veteran in developing the information 
and evidence necessary to substantiate a claim.  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case with respect to the issues that are 
being adjudicated in this determination.  The veteran has not 
indicated that there are any additional relevant private 
medical records that could be obtained.  The RO has obtained 
numerous VA medical treatment records from the time he was 
separated from service.  In this regard, the Board emphasizes 
that the record in this case is extremely extensive and 
consists of voluminous medical records and many statements 
from the veteran.  

The record discloses that the rating decision(s) on appeal 
provided the veteran with the reasons and bases for the 
denial of his claims.  The statement of the case and the 
supplemental statements of the case provided the veteran with 
the applicable law and evidence considered.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, The American Legion.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
organic disease of the nervous system becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A.  Service Connection for a Left Lower Extremity Disability 

The veteran contends that he is entitled to service 
connection for disability of the left lower extremity, 
however classified, including as secondary to his service-
connected right lower extremity disability.  He maintains 
that he has vascular disability of the left lower extremity, 
as well as reflex sympathetic dystrophy syndrome of that 
extremity, as a result of injuries and infections in service, 
or as a result of service-connected disability.  

The Board notes that service connection has been established 
for thrombophlebitis of the right lower extremity since the 
veteran's separation from service in 1948.  The disability 
was subsequently recharacterized as neurovascular impairment 
of the right lower extremity, evaluated as 60 percent 
disabling.  He has claimed service connection for any and all 
vascular disorders of the lower extremities, including 
phlebitis, thrombosis, blood clots, a circulatory condition, 
cyanosis, Raynaud's disease or phenomenon, Buerger's disease, 
claudication, peripheral vascular disease, small arterial 
pathology, post-traumatic vascular disorder, vasospasms, and 
severe cramps.  

Despite the veteran's extensive medical work-ups during and 
following service, the medical evidence of record is devoid 
of any showing of injury to the left lower extremity or of 
circulatory pathology involving the left lower extremity 
during service or thereafter.  The record shows that the 
first four VA examinations following service were negative 
for complaints or findings of any abnormality or deficit of 
the left lower extremity.  Dr. Miller did not describe or 
diagnose any bone, joint, muscle or nerve abnormality of the 
left lower extremity when he was the veteran's treating 
physician in the early 1960's, despite his suspicions 
regarding a neurovascular disorder of the right lower 
extremity.  There simply is no competent medical evidence to 
show that the veteran has phlebitis, thrombophlebitis, 
peripheral vascular disease, or any other circulatory problem 
of the left lower extremity, including such disabilities as 
Raynaud's disease or Buerger's disease, and there is no final 
diagnosis of any of these disorders concerning the left lower 
extremity at any time following the veteran's separation from 
service.  (To the extent that such pathology is present in 
the right lower extremity and cannot be disassociated from 
the service-connected thrombophlebitis of that extremity, 
those symptoms would be included in the service-connected 
evaluation.)  The medical record does not document diagnoses 
of Raynaud's disease or Buerger's disease, and peripheral 
vascular disease is merely a general descriptive term for the 
overall pathology already service connected in the right 
lower extremity.  The veteran's assertions that he has a 
disability of the left lower extremity due either to service 
or to a service-connected disability are not supported by the 
record.  The weight of the evidence, therefore, is against 
the claim for service connection for a disability of the left 
lower extremity, to include vascular disease.

B. Service Connection for Osteomyelitis, Spinal Meningitis, 
Guillain-Barre Syndrome, Myopathy, Hyperpathia, 
Hyperesthesia, Hyperalgesia, Cyanosis, Acrocyanosis, 
Ataxia, Hypertonia, Fasciculation, Tremor,"Decomposition 
of Movement" and Laboratory Tests or Diagnostic 
Procedures Abnormalities 

The extensive service medical records show that the veteran 
was hospitalized and treated essentially continuously from 
July 1947 to March 1948.  When the veteran was seen at a 
service outpatient clinic in January 1948 for complaints of 
pain and numbness in the right foot, an orthopedic 
consultation resulted in his admission to the station 
hospital at Fort Bragg, North Carolina.  X-rays of the right 
foot were requested to rule out Freiberg's infarction, 
osteochondrosis of the head of the 2nd metatarsal bone.

In late January 1948, following a diagnostic work-up, the 
veteran was transferred to Walter Reed General Hospital with 
a diagnosis of severe chronic thrombophlebitis of the right 
leg, of undetermined cause.  On admission to Walter Reed, the 
veteran had a chief complaint of pain, swelling, and color 
changes from blue to red in the "left" foot of eight 
months' duration.  On examination shortly after admission, 
the veteran also complained of pressure palpation over the 
proximal aspect of the right metatarsal bone and tenderness 
over the plantar surface of the right foot in the anterior 
portion.  

The examiner's initial impression was that the veteran had 
experienced an acute episode of trichophytosis with secondary 
infection and spreading lymphangitis with a resultant deep 
thrombophlebitis in July 1947.  Because of the primary 
infection and the presence of pain on deep palpation over the 
first metatarsal bone, it was felt important to rule out the 
presence of an osteomyelitic process or a chronic synovitis 
at the first metatarsophalangeal joint.  However, X-ray 
studies of the right leg and foot on February 6, 1948, were 
negative, and the diagnoses, both on a separation examination 
and on discharge from Walter Reed the following month, did 
not include osteomyelitis.  

The post service medical evidence, moreover, is entirely 
negative for any findings of osteomyelitis.  The veteran's 
apparent belief that he has osteomyelitis as a result of his 
right foot infection in service, while perhaps 
understandable, does not establish the presence of the 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Accordingly, based on the evidence of record, 
the Board finds that the weight of the evidence is against 
the veteran's claim for service connection for osteomyelitis.

The service medical records and the post service medical 
evidence of record are completely negative for findings or a 
confirmed diagnosis of spinal meningitis.  In the absence of 
an established diagnosis of spinal meningitis, the claim for 
service connection must be denied.  

The veteran essentially contends that he developed Guillain-
Barre syndrome as a result of the insidious effects of a 
bacillus or parasite infection that he acquired in service.  
The RO stated that Guillain-Barre syndrome might, at some 
point, have been considered as a diagnostic possibility to be 
explored but held that the mere posing of a question for 
consideration is not the equivalent of an established 
diagnosis.  The service medical records are negative for 
complaints or findings of Guillain-Barre syndrome, and the 
post service medical evidence does not demonstrate that it 
was ever diagnosed.  The fact that the veteran believes he 
might have Guillain-Barre syndrome as a long-term residual of 
his in-service infections is not competent evidence that he 
does.  In the absence of an established diagnosis of 
Guillain-Barre syndrome, the Board finds that the weight of 
the evidence is against the claim for service connection for 
it.  Accordingly, the veteran's claim must be denied.  

The veteran claims, in substance, that he is entitled to 
service connection for a variety of symptoms as separate and 
distinct disabilities from his service-connected right lower 
extremity disorder.  The claimed symptomatic manifestations 
have included myopathy, hyperpathia, hyperesthesia, 
hyperalgesia, cyanosis, acrocyanosis, ataxia, hypertonia, 
fasciculation, tremor and "decomposition of movement."  

Generally, VA rates not diagnosis, but disability - the 
impairment of earning capacity by the chronic residuals of 
disease or injury acquired during service.  Service 
connection is therefore sometimes granted for a disability 
manifested by a specific symptom, such as a disability 
manifested by chest pain.  However, the symptoms for which 
the veteran claims service connection are not, on the facts 
of this case, separately ratable disabilities.  They have not 
been separately diagnosed as diseases in and of themselves; 
rather, they are the symptomatic manifestations of other, 
underlying pathology.  In some instances, they appear to 
represent somatic complaints or manifestations of conversion 
reaction.  It bears repeating that service connection is 
warranted only for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

Symptoms are manifestations or indications of disease or 
injury, but even disease or injury is not entitled to service 
connection unless chronic residuals constituting a disability 
result therefrom.  The Court has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer, 3 Vet. App. at 225 
(emphasis in original).  

As the RO noted, symptoms are considered when a disability is 
evaluated as to its severity under the rating schedule, but 
precisely because a particular symptom - pain, inflammation 
or numbness - may be indicative of a wide variety of 
disorders stemming from different causes, a symptom is not, 
by itself, a "disease" or "injury" under the law providing 
for service connection.  Unless medical science elevates a 
specific symptom to the level of a ratable disease entity, 
the claim for service connection for the individual symptoms 
listed above is without legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

Similar reasoning applies to the acute or persistent 
abnormalities on laboratory tests or diagnostic procedures, 
such as findings on X-rays, electrocardiograms, CAT or MRI 
scans, myelograms, or nerve conduction tests, for which 
service connection is apparently claimed.  The RO held that 
such abnormalities on diagnostic tests might be 
manifestations of a significant disease process but might 
just as readily be non-pathological anomalies peculiar to the 
person who took the test or particular to the day of the 
test.  Normally, such anomalies are not, by themselves, 
separate pathologies or identifiable disease entities.  The 
RO noted that service connection may be granted for 
disability resulting from disease or injury but may not be 
granted for individual manifestations of a disorder because 
such a variation from the general norm usually cannot be 
divorced from all other findings and diagnoses.  In other 
words, diagnostic tests are normally just one part of the 
overall diagnostic picture; while some tests are diagnostic 
of disease, correlation of test findings with the history and 
findings on clinical examination is usually necessary in 
order to diagnose the disease entity.  Service connection is 
not warranted for the isolated manifestations of disease, but 
for disability resulting from the established diagnosis of a 
disease or injury.  This claim is, accordingly, without legal 
merit, and must be denied.  Sabonis.  

C.  Disability of the Feet

The veteran claims that he should be service connected for 
orthopedic, neurologic and vascular disabilities of the feet.  
He maintains that the infection of his right foot in service 
was the underlying infectious agent leading to any current 
disability of his feet.  

The service medical records are negative for complaints or 
findings of any left foot disability.  In addition, there is 
no evidence in the years following service that the veteran 
has a left foot disability or that any left foot disability, 
if present, is attributable to service or to a service-
connected disability.  X-rays studies of the feet in January 
1995 showed normal bones on the left.   In the absence of 
evidence of a current left foot disability there is no basis 
on which a grant of service connection may be based.  

It is undisputed that the veteran has pathology of the right 
foot that is part and parcel of the service-connected 
neurovascular disorder of the right lower extremity.  There 
is also X-ray evidence in January 1995 of marked 
demineralization of the bones of the hindfoot and forefoot on 
the right.  The radiologist indicated that marked generalized 
osteopenia was present on the right that was felt to be 
compatible with a clinical impression of reflex sympathetic 
dystrophy.  On general medical examination by VA in February 
1996, a fungus infection that included the right foot, 
diagnosed as dermatophytosis with tinea unguium, was found.  
However, the fungal infection was not attributed to service 
or to an infectious process originating in service nearly 
half a century previously.  On a VA skin examination in 
February 1996, the veteran had a surgical scar on the right 
foot.  (The VA regards the surgical scar as part and parcel 
of the service-connected right lower extremity disability, 
and as such, will be addressed in a later decision of the 
Board, as noted above.)

Service connection is already in effect for neurovascular 
disability of the right lower extremity, to include the right 
foot.  The Board concludes that the evidence of record does 
not show that the veteran has pathology of the right foot, in 
addition to the service-connected disability of the right 
lower extremity, that can be attributed to service.  The 
recent examination findings have been extensive and they have 
all been premised on injury to the feet, legs and back from 
parachute jumps in service.  There is no objective evidence 
that the veteran ever sustained any such injuries in service, 
as distinguished from the infection of the right foot that is 
documented in the service medical records.  Moreover, the 
record is devoid of any competent medical evidence 
attributing any right foot disability, other than the one 
already service-connected, to service or to any incident in 
service.  There is therefore no basis for finding that the 
veteran has a disability of the right foot other than 
contemplated by the current service-connected disorder 
classified as a neurovascular disorder of the right lower 
extremity.  His claim for service connection for additional 
right foot disability is therefore without merit.  

The Board further observes that there is no evidence of any 
conspiracy between the service department and VA to suppress 
evidence of injuries to his feet from parachute jumps in 
service, as the veteran has alleged.  There is no showing 
that any material has been removed from his service medical 
records or that any altered or fraudulent material has been 
added to the record in order to deny the various claims he 
has asserted.  Although the veteran apparently believes that 
the absence of evidence in his service medical records of 
parachute jump injuries is proof that this evidence existed 
and was wrongfully removed from his records, there is no 
evidence to sustain this assertion or to explain why this 
evidence would be suppressed when other, extensive evidence 
relating to the service-connected disability of his right 
lower extremity remains of record.  It is significant that 
numerous examinations by VA and private examiners following 
separation were negative for any pathology of the feet beyond 
what is contemplated in the current service-connected 
disability of the right lower extremity.  The fact that 
private examiners over the years, including orthopedists and 
neurologists, have not found any pathology of the feet that 
is attributable to service beyond the service-connected right 
lower extremity disorder, strongly suggests that the findings 
by the service department, and later by VA, showing no such 
pathology were completely normal and did not result from any 
conspiracy by government agencies against the interests of 
the veteran.  The veteran has never convincingly demonstrated 
why government agencies would single him out for special 
treatment and attempt to deny benefits that are due him while 
simultaneously compensating him for right lower extremity 
disability at the 60 percent level.  

D.  Chronic Residuals of Infections

The veteran essentially contends that he continues to have 
the adverse residual effects of the infections for which he 
was treated in service.  He has claimed these residuals under 
various descriptive or diagnostic terms, including 
lymphangitis, streptococcal cellulitis, trichophytosis (a 
fungal infection), various bacilli, parasites, and an unnamed 
fatal communicable disease.  

It is undisputed that the veteran had two episodes of 
infections in service, the first in November 1946, when he 
was hospitalized for a furuncle on the lower back of 
undetermined cause.  It was reported that he had had a small 
asymptomatic mass in the same area for the previous two 
years.  An examination showed an acute abscess in the mid-
lumbar area that was exquisitely tender with adjacent 
induration.  The motion of the vertebral column was limited 
in all directions.  A tuberculous abscess was suspected.  The 
day following admission, an incision and drainage of the 
abscess was performed under anesthesia.  A culture of the 
abscess showed staphylococcus albus, and it was felt that the 
primary lesion was a dermoid cyst with secondary infection.  
The veteran was treated with penicillin during his first two 
weeks of hospitalization.  By the ninth postoperative day, 
the site was granulating and clean.  By the 16th 
postoperative day, induration was subsiding, and there were 
no complaints.  The veteran was discharged to duty as 
"well" about three weeks following admission.  When he was 
examined for separation in late March 1948, it was reported 
that a cyst had been removed from the veteran's back in 1946, 
but complaints or findings referable to an infectious process 
were not noted.  Service connection was later granted for a 
scar on the back, which was the only identifiable residual of 
the furuncular infection in service.  

Similarly, the veteran was extensively treated in service for 
an infection of the dorsum of the right foot.  When he was 
transferred to Percy Jones General Hospital in October 1947, 
the diagnoses were acute severe abscess of the dorsum of the 
right foot, caused by nonhemolytic streptococcus; chronic 
tenosynovitis of the extensor tendon of the right great toe; 
and chronic moderate lymphangitis of the right foot, 
secondary to the abscess.  The initial summary when later 
hospitalized at Walter Reed was that apparently the veteran 
had experienced an acute episode of trichophytosis with 
secondary infection and spreading lymphangitis with resultant 
deep thrombophlebitis in July 1947.  Although this diagnosis 
was not concurred in when he was eventually discharged from 
Walter Reed, service connection was subsequently established 
for thrombophlebitis of the right lower extremity, later 
classified as a neurovascular disorder of the right lower 
extremity.  

Infections, by definition, are acute episodes if they are 
treated and resolve.  In this case, the residual disability 
caused by the infected furuncle on the veteran's low back was 
a scar for which service connection was granted.  No other 
residuals as a result of the episode of infection in service 
have been medically identified, and the veteran as a lay 
person is not competent to do so.  Service connection is also 
in effect for a neurovascular disorder of the right lower 
extremity (including the right foot) that constitutes the 
only apparent residual of the infection of the dorsum of the 
right foot treated in service.  

The post service medical evidence is devoid of any evidence 
of systemic residuals as a result of the infections treated 
in service.  A private emergency room note dated in February 
1996 shows that the veteran was seen with a chief complaint 
of a swollen and painful left face that he attributed to a 
flair-up of the systemic infections he experienced in 
service, although the examiner did not so attribute the 
facial cellulitis assessed.  The veteran appears to argue 
that the infections treated in service never fully resolved 
and remained virulent for many years such as to cause any 
infection that he experienced in the years following his 
separation from service.  He also argues that he had a 
"fatal communicable disease" that kept him quarantined for 
a lengthy period of time.  The record is completely negative 
for any objective evidence of a "fatal communicable 
disease," nor does the post service medical evidence show a 
chronic lymphangitis, cellulitis, trichophytosis, bacilli, or 
parasitic infection that has persisted since his separation 
from service.  Service connection is not warranted for 
disease or injury that leaves no identifiable residual 
disability.  In the absence of evidence of any current 
identifiable residuals of lymphangitis, cellulitis, 
trichophytosis, bacilli, or parasitic infection (other than 
those residuals for which service connection is already in 
effect), there is no basis on which service connection for 
residuals of infections may be granted.  

E.  Service Connection for PTSD 

The veteran maintains that he was in sound condition when he 
entered active service and that he now has psychiatric 
disability that was acquired during service.  

The service medical records show that the diagnostic 
impressions on examination shortly after admission to Walter 
Reed were moderate chronic occlusion of the deep veins of the 
right lower extremity, and possible neurological lesion 
involving the right lower extremity and involving the 
sympathetic nerve supply to that part.  

However, a phlebogram on February 11, 1948, during 
hospitalization was interpreted as essentially normal, and a 
progress note dated February 16, 1948, shows that a week 
previously, the veteran began to complain of weakness and 
pain in the right upper extremity.  He claimed an inability 
to use his right arm.  He also stated that the right arm felt 
cold, numb and painful.  Although an examination at that time 
revealed hyperactive biceps and triceps reflexes, the veteran 
showed bizarre movements on coordination tests involving both 
arms.  The right hand was cold to the touch and slightly 
swollen, but arterial pulsations were intact, as was venous 
filling time.  Diagnostic tests were negative, and on 
February 14, 1948, the veteran was given 7.5 grains of sodium 
Amytal intravenously.  When the veteran "was susceptible, he 
was seen to voluntarily move the right upper extremity on 
demand and with great strength; however, he did persistently 
complain of pain in the right foot, particularly on 
palpation.  When the right foot was compressed, he resisted 
efforts at further examinations by moving his leg about 
wildly as if in great agony."  

On March 2, 1948, the veteran was referred for psychiatric 
evaluation with a provisional diagnosis of conversion 
reaction.  The examiner reported that the veteran and an 
older brother had been their parents' sole support.  His 
brother had had trouble with his throat and was unable to 
contribute to the support of his parents, and the burden had 
fallen on the veteran.  The examiner could elicit no 
psychotic trends and was of the opinion that there was a good 
deal of functional overlay in the continuation of the 
veteran's complaints referable to his right foot and arm.  He 
indicated that there had been and continued to be a good deal 
of illness in the veteran's family, that he had had to assume 
the burden of providing for his family, and that he was now 
beginning to tire of that responsibility.  The examiner 
described the veteran's complaints as psychosomatic in 
character and as probably aggravated by the worry of the 
situation at home.  He stated that the somatic complaints 
were probably a development to compensate for the veteran's 
emotional immaturity.  He indicated that he did not believe 
that psychotherapy would be of much value at that time.  The 
diagnosis was:  "Emotional immaturity reaction, moderate, 
chronic, with somatic complaints referable to the right foot 
and right arm; predisposition is moderate - dependent family, 
passive dependency on mother; stress, moderate, being away 
from home and the demands of the military service; 
incapacity, moderate."  The veteran indicated that his term 
of service had expired, and the examiner recommended that he 
be returned to duty for purposes of separation.  

On March 27, 1948, the veteran was discharged from Walter 
Reed and separated from service.  The final summary noted 
that the admission diagnosis of severe chronic 
thrombophlebitis of the right leg, of undetermined cause, was 
not concurred in.  It was felt that the veteran's symptoms 
"by and large" were psychosomatic in nature.  It was 
reported that no therapy was given during hospitalization 
other than an Amytal interview and one posterior tibial nerve 
block.  Prior to the interview, the veteran had a hysterical 
paralysis of the right arm that subsided completely three 
days following the narcosis.  Subsequent to the nerve block, 
the veteran was encouraged to walk and currently was 
encountering no difficulty.  It was noted that the veteran 
had been referred to the neuropsychiatric section where the 
diagnosis quoted above was entered.  Because the veteran was 
eligible for separation on length of service, the 
neuropsychiatrists suggested that he be returned to duty and 
separated from service.  The request was made in order to 
avoid the stigma of a psychiatric diagnosis "in this 
particular case."  

The final diagnosis on his discharge from Walter Reed was:  
"Emotional instability reaction, moderate, chronic, with 
somatic complaints, referable to the right arm and right 
foot; predisposition moderate - dependent family, passive 
dependency on mother; stress, moderate, being away from home 
and the demands of the military service; incapacity, 
moderate."  It was felt that the condition had existed prior 
to service (EPTS) and was not incurred in the line of duty.  

On VA neuropsychiatric examination in March 1949, it was 
reported that the veteran was discharged from his first 
enlistment because he was under age.  On his second 
enlistment, he was overseas with the Army of Occupation in 
Japan.  It was noted that the neurologic diagnosis at Walter 
Reed a year earlier was negative and that the psychiatric 
diagnosis was "none."  A final diagnosis at Walter Reed was 
noted to be "Emotional Instability Reaction, moderate, 
chronic, with somatic complaints referable to his right arm 
and right foot.  Predisposition moderate.  Dependent family.  
Passive dependency of mother.  Stress moderate, being away 
from home, and the demands of military service.  This was not 
in line of duty.  It EPTS.  Incapacity is moderate."  

The veteran stated:  "I talked with three psychiatrists at 
Walter Reed Hospital, and they gave me some truth serum."  
The veteran indicated that it was an injection in his arm 
that put him partly to sleep for about half an hour, before 
four doctors.  He said that one of the doctors was a civilian 
doctor.  He said that during this period, he answered them 
but could not open his eyes.  (The examiner stated that from 
the veteran's description of the medication, he was given 
Narcosynthesis.)  The examination elicited no indications of 
psychiatric illness.  The examiner stated that he had no 
report of the surgical and orthopedic examinations made that 
day.  He said that without any definite history, he was 
unable to say that the veteran had a psychoneurotic disorder.  
He described the veteran as an emotional, immature individual 
who was probably mildly inadequate, but he did not feel that 
he had any real mental disability.  The diagnosis was that he 
had no psychosis.  He was competent.  

The subsequent medical evidence of record indicates that the 
veteran had some anxiety associated with his medical problems 
when he was examined by his private physician in 1961 for VA.  
The record thereafter indicates some degree of anxiety when 
seen privately in 1977, when "[a]nxiety tension state with 
tension fibrositis" is included among the diagnoses on an 
Attending Physician's Supplementary Statement dated in June 
1977.  However, the record thereafter is devoid of any 
evidence of psychiatric disability until December 1988, when 
a private psychologist appears to have diagnosed 
psychological factors affecting physical condition on Axis I 
during a period of time when the veteran was under private 
treatment by a battery of physicians for a variety of 
orthopedic and neurologic complaints.  It is interesting to 
note that for 25 years until he retired from federal service 
in 1990, the veteran appears to have functioned very well as 
a civilian federal employee of the IRS and the Department of 
Army, and there is no indication that any psychiatric 
disorder impeded his performance.  Indeed, the record shows 
that the veteran functioned as a GM-13 with the Army, 
participated in many training courses, and had what appears 
to have been a quite successful federal civilian career.  
However, the record indicates that, beginning in the late 
1980's or early 1990's, the veteran psychiatrically 
decompensated.

An extensive psychiatric evaluation was undertaken during 
hospitalization in May 1996, which included evaluations by at 
least two different psychiatrists and neuropsychological 
testing.  On an initial psychiatric evaluation, the veteran 
gave a history essentially as previously related regarding 
the claimed in-service origin of his current problems.  He 
maintained that he was given a dose of LSD as part of an Army 
experiment that caused him to "go into a major hysteria" 
after which he was placed in a straight jacket in a padded 
room.  He reported symptoms of claustrophobia ever since then 
which cause him to avoid riding in elevators or other 
situations in which he may be enclosed or trapped in a small 
area.  He said that he had sleep disturbance secondary to 
pain, and it was reported that he was unwilling to discuss 
his PTSD symptoms - other than recurrent nightmares - 
although he stated that his PTSD symptoms stemmed from his 
experience in 1948 with LSD in the Army.

When the veteran underwent neuropsychological testing on May 
6, 1996, it was reported that he had a long history of 
numerous, not fully substantiated medical complaints for 
which he apparently sought compensation.  It was observed 
that he was referred for repeat neuropsychological 
examination to assist in the differential diagnosis, "as 
psychiatric influences may play a role in his medical 
presentation."  The examiner reported that the veteran 
terminated the evaluation during the administration of the 
Wechsler Memory Scale-Revised Test.  The examiner noted that 
"[a]fter intermittent complaints regarding his level of 
physical comfort and attempts to digress into his medical 
history were not sufficiently, sympathetically attended to, 
[the veteran] demanded that the evaluation be ended.  I 
addressed his desire for a thorough observation and 
evaluation with objective findings, but he indicated that he 
was in too much pain to continue.  He also felt the process 
was taking too long and I suspect, because he was, overall, 
performing adequately, these exam results would not support 
his claims of disability."  The examiner stated that his 
clinical impression, based on a review of prior 
neuropsychological test findings (generally within normal 
limits), personality test data, current screening data, 
history and clinical observation was that there were strong 
psychological or psychiatric components to his extensive 
medical complaints.  This was felt to be particularly the 
case in the absence of reliable objective organic findings 
consistent with his level of alleged disability, "per 
medical record."  The examiner noted that prior findings on 
the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) 
were strongly consistent with the personality dynamics of 
conversion disorder.  "There is also the strong likelihood 
that some degree of conscious, opportunistic malingering is 
present, given my observations, his knowledge of the VA 
medical bureaucracy and his apparent potential for gain."  
An addendum dated May 9, 1996, to the neuropsychological 
testing concluded that the veteran's pattern of responding to 
testing was indicative of personality dynamics consistent 
with excessive use of repression, denial and consequent 
conversion of psychological conflict into physical 
symptomatology.  

On an addendum by a VA staff psychiatrist, apparently dated 
May 7, 1996, it was reported that previous neuropsychological 
testing had disclosed elevated scales consistent with 
conversion symptomatology.  On an interview, the veteran was 
oriented in all spheres and in no acute distress.  It was 
reported that he was preoccupied with convincing the examiner 
to conclude that he had reflex sympathetic dystrophy and 
presented the examiner with articles on the subject, as well 
as his personal files, suggesting that he had not been 
properly diagnosed early in his illness.  The veteran pointed 
out similarities between his symptoms and reflex sympathetic 
dystrophy and how people with reflex sympathetic dystrophy 
had been inappropriately given a psychiatric diagnosis.  The 
examiner noted that the veteran was adamant that he had 
reflex sympathetic dystrophy and that the veteran implied 
that he had been undercompensated as a result of his claimed 
misdiagnosis.  It was reported that the veteran discounted 
the past "hysterical reaction" with right upper extremity 
plegia successfully treated with sodium Amytal as an 
experiment in which he was given LSD while at Walter Reed in 
1948.  Since then, he had had multiple diagnoses such as 
"immature personality" and "some obsessive-compulsive 
disorder."  Although the veteran's mentation was intact and 
he was felt to be without active psychosis, it was stated 
that his psychiatric evaluation was compromised by his 
unwillingness to discuss PTSD, his failure to complete 
neuropsychological testing, and his "obvious almost 
delusional" preoccupation with having reflex sympathetic 
dystrophy coupled with his belief that he deserved 100 
percent disability compensation, stating that he had paid for 
his own care and that since he had not been able to work for 
the past five years, he was entitled to compensation.  

The hospital discharge summary noted that PTSD could not be 
diagnosed at this time because the veteran refused the 
elaboration of his symptoms.  The listed psychiatric 
diagnoses included recurrent moderate major depression, 
without psychosis; somatoform pain disorder with significant 
psychological factors, "possibly contributing from his 
general medical condition," panic attack-like symptoms that 
do not meet the criteria for panic disorder; possible chronic 
conversion disorder that has become complicated by an 
opportunistic malingering state (the examiner stated that a 
conversion disorder could not be excluded because the veteran 
refused an Amytal interview); and personality disorder with 
narcissistic obsessive compulsion and borderline traits.  

VA outpatient treatment records show that the veteran was 
seen in August 1999 and reported that he had complaints of 
PTSD since 1947.  He related that he was drafted into an 
experiment without his knowledge when he was a paratrooper in 
service.  He maintained that there were German scientists who 
had been smuggled into the United States who wanted to do 
some experiments on healthy volunteers to see if LSD could 
help them withstand torture.  The veteran said he was 
admitted to Walter Reed Medical Center and was subjected to 
this experiment.  He asserted that he was tortured by 
beatings, psychological torture, threats, etc.  He indicated 
that he was left emotionally crippled for life.  He further 
stated that he tried to get the details of what happened but 
was told that all he had was an Amytal test and everything 
else was due to his emotionally unstable mind.  

In addition, the veteran claimed in August 1999 that he had 
flashbacks of his experiences and intrusive thoughts.  He 
noted that he had been told by medical providers that he had 
PTSD.  Following a mental status evaluation, the pertinent 
impression was PTSD vs. psychosis with delusions.

The veteran was hospitalized by the VA in October 1999.  He 
was admitted for psychiatric evaluation after he had told his 
primary care physician that he had so much pain in his life 
that he did not want to live any more.  It was indicated that 
a PTSD consultation was recommended.  The discharge summary 
reflects a diagnosis of PTSD.

A history similar to that described in August 1999 was 
reported by the veteran during a VA hospitalization from 
November to December 1999.  The pertinent diagnosis was 
possible PTSD or psychosis by history.  

VA medical records disclose that the veteran was seen in 
September 2000 for a PTSD outpatient assessment.  The veteran 
provided documentation reportedly regarding LSD studies done 
on him without his knowledge while in service.  He reported 
difficulty sleeping due to nightmares about his service as a 
paratrooper.  He related that he had injured himself on two 
jumps, one with head trauma.  He related flashbacks and 
intrusive thoughts of his military service.  He stated that 
he had been treated for PTSD by a private practitioner for 
two years.  The pertinent diagnosis was PTSD, chronic.  Later 
that month, the veteran asserted that he was subjected to 
secret LSD experiments in service and that he was 
subsequently extended in service for approximately two to 
three months, without his knowledge, as he was under 
observation due to the results and disorientation from the 
LSD experiments.  It was stated that he had a long history of 
physical and emotional problems resulting from his trauma 
exposure, both physical and emotional (LSD experiments) while 
in service.  

In a statement dated in September 2000, a private physician 
reported that his final diagnosis of the veteran was PTSD.

The veteran contends that the emotional instability shown 
when he was discharged from Walter Reed and separated from 
service represented an acquired psychiatric disorder, not a 
personality disorder as found by the RO.  The veteran, as a 
lay person, is not competent as a matter of law to make this 
determination.  There is no indication in the record that the 
veteran is a medical professional or otherwise has any 
expertise or specialized knowledge in psychiatry.

The veteran's claim for service connection for PTSD was 
received on January 25, 1994.  He contended that he developed 
PTSD as a result of being subjected to LSD experimentation by 
the United States Army during service.  He asserted that this 
experimentation included physical as well as mental abuse, 
the horrors of which have haunted him since his separation 
from service in March 1948.  He contends that the LSD 
experimentation and its attendant abuse have been covered up 
by the Army and VA for decades.  He also contends that the 
various psychiatric diagnoses that appear in his service 
medical records such as "emotional immaturity" and 
"emotionally unstable" are actually synonyms for PTSD.  
Noting that he was once examined to determine whether he had 
a conversion disorder, the veteran contends that this fact is 
evidence that he has a chronic psychiatric disorder that was 
acquired in service.  

In support of his allegations, the veteran submitted various 
articles which indicated that the Army had carried out 
experiments with LSD and had covered up the experimentation 
in the service medical records by claiming that individual 
veterans had been given "truth serum."  He thus maintains 
that since his service medical records show that he was given 
7.5 grains of sodium Amytal intravenously in February 1948, 
and since sodium Amytal is commonly known as "truth serum," 
it follows that he must have been one of those subjected to 
LSD experimentation.  

The record shows, however, that the veteran was given sodium 
Amytal to determine whether the acute onset of the paralysis 
of his right arm during his hospitalization at Walter Reed 
had an organic basis or was the result of a conversion 
disorder in which psychological factors were causing a 
deficit affecting the voluntary motor function of the right 
upper extremity.  Although a conversion reaction was 
suspected, its presence was not confirmed.  It is apparent 
that the sodium Amytal was administered to neutralize the 
effects of the psychological overlay, and under its effects, 
the veteran exhibited normal strength, motion and sensory 
response in the right arm, which continued even after the 
sodium Amytal had worn off.  This shows that any 
psychological conversion was an acute and transitory 
phenomenon that resolved and that a chronic conversion 
reaction was not demonstrated.  

The Board has carefully reviewed the evidence of record, 
including the service medical records and post service 
medical evidence, and concludes that there is no indication 
that the veteran was ever subjected to any LSD 
experimentation in service or that the sodium Amytal he was 
given in service was actually LSD.  The contemporaneous 
evidence strongly suggests that the veteran had an acute 
episode of right arm paralysis for which a sodium Amytal 
injection was a proper procedure in order to determine its 
underlying cause.  There is no indication in the record that 
he was given LSD or tied down and subjected to mental or 
physical abuse as he now claims.  Although PTSD by definition 
is of delayed onset, it is odd that none of the veteran's 
stressors was ever mentioned to post service examiners, 
including his private treating physicians who, presumably, 
were not involved in the conspiracy that he claims animated 
the Army and VA.  

It is also significant that on psychiatric examination by VA 
in March 1949, the examiner found that the veteran was likely 
given narcosynthesis, not LSD.  The fact that the Army might 
have experimented with LSD, covering the experiments up by 
calling the LSD "truth serum" does not mean that the Army 
did so in this case.  The veteran has submitted a copy of an 
article from the October 1991 issue of DAV Magazine regarding 
tests by the Army of incapacitating chemical agents, 
including LSD.  Although the article indicates that tests 
were conducted from the early 1940's to 1975, the bulk of the 
tests were conducted between 1955 and 1975 and involved 
unwitting volunteers.  Most of the approximately 7,000 
soldiers tested were tested at Edgewood Arsenal, Maryland; 
Fort Bragg, North Carolina; Fort McClellan, Alabama; Fort 
Benning, Georgia; and Dugway Proving Ground, Utah.  While 
many records were sloppily kept or intentionally destroyed by 
Army researchers, the Board notes that there is no indication 
that Walter Reed General Hospital was involved in the testing 
or that the veteran's service medical records are not 
essentially complete.  The veteran's records show that he was 
treated for illness and was not engaged in a testing program 
of any type.  Moreover, there is no post service medical 
evidence of residuals of LSD ingestion in the veteran's case, 
nor any indication that such ingestion was suspected by VA or 
private examiners over the course of his many years of 
treatment.  

A copy of the 1976 report of the Army Inspector General 
concerning the use of volunteers in chemical agent research 
is of record and shows that while experimentation with 
chemical warfare agents began in the 1940's, experimentation 
with LSD began in the 1950's, long after the veteran's 
separation from service.  Moreover, the Inspector General's 
report indicates that the experimentation was carried on at 
bases, listed in the DAV Magazine article, associated with 
chemical warfare and not at Walter Reed.  The Inspector 
General's report shows that in 1949, the Scientific Director, 
Chemical Corps Technical Command, Army Chemical Center, 
Maryland, was not even aware of LSD, the hallucinogenic 
powers of which had only been discovered by a Swiss chemist 
in 1943.  The Board concludes that there is simply no 
evidence to support the veteran's assertion that he was 
subjected to LSD experimentation while on active duty.  
Moreover, there is no reference in the service medical 
records to "truth serum" and thus no basis for believing, 
on the theory advanced by the veteran, that he was subjected 
to any such LSD experiments in service.  

Although PTSD was diagnosed by VA on general medical 
examination in February 1996, this diagnosis was not 
confirmed on subsequent neuropsychological testing or VA 
psychiatric consultation in 1996 because the veteran refused 
elaboration of his symptoms.  In any case, the Board is of 
the opinion that the "stressors" claimed by the veteran 
never occurred and that a diagnosis of PTSD is not 
supportable.  Moreover, there is no evidence that references 
in the service medical records to states such as "emotional 
immaturity" and "emotional instability" were actually 
synonyms for PTSD, a term that did not enter the psychiatric 
lexicon until many years following the veteran's periods of 
active duty.  There is no reference in the service medical 
records to "shell shock," "combat stress," or "combat 
fatigue" since the veteran was never in combat.  

Governing regulations provide that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  Id.  
However, if the claimed stressor is not combat related, the 
veteran's lay testimony regarding his inservice stressor is 
insufficient, standing alone, to establish service connection 
and must be corroborated by credible evidence.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  After-the-fact medical 
nexus evidence cannot be used to establish the occurrence of 
the stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Karnas, 1 Vet. App. 308, the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  

The Board finds that the record does not show that the 
veteran engaged in combat with the enemy.  In these 
circumstances, the veteran's assertions regarding his 
stressors are insufficient, standing alone, to establish that 
they actually occurred.  Moreau; Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Moreover, his assertions regarding his 
stressors are, in the Board's view, inconsistent with the 
evidence of record in this case.  Although the examiner 
reported on general medical examination in February 1996 that 
the veteran had a diagnosis of PTSD and was under treatment 
by a private psychiatrist, a crucial element of his claim - 
credible evidence that a claimed stressor occurred - is not 
shown.  The Board readily acknowledges that various medical 
records show that a diagnosis of PTSD has been made.  It must 
be reiterated, however, that the veteran has not provided any 
evidence, including lay evidence, that his claimed in-service 
stressor actually occurred.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994); West v. Brown, 7 Vet. App. 70 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  In this case, since 
there is no credible evidence that the claimed in-service 
stressors occurred, service connection for PTSD is not 
warranted.  

F. Service Connection for Organic Brain Syndrome With 
Seizures or Syncope

The veteran contends that he has organic brain syndrome with 
seizures or syncope, which he has claimed as "drop attacks, 
vertebrabasilar [sic] ischemia" due to brain damage from LSD 
experimentation in service.  

The service medical records are negative for any complaints 
or findings of organic brain syndrome or of seizures or 
syncope.  As indicated above, there is no objective evidence 
to support the veteran's assertion that he was subjected to 
LSD experimentation in service and no evidence that he 
sustained any head trauma, skull fracture, concussion or 
organic disease productive of the cognitive or memory 
deficits indicative of organic brain syndrome.  
Neuropsychological testing by VA in December 1993 showed no 
decline from a higher level of cognitive functioning.  The 
veteran demonstrated better than mean ability to think 
flexibly and showed abstraction abilities more than a 
standard deviation above the mean.  He was capable of 
utilizing feedback "correctively" in pursuit of a desired 
goal and was able to recognize when a desired goal had been 
completed.  Sustained attention was intact.  His reasoning 
and problem solving abilities were intact.  The examiner 
concluded that the neuropsychological study revealed 
"entirely normative intellectual functioning, with the 
exception of a possible recognition memory deficit with 
regard to temporal organization of retrieved data.  It is not 
clear, however, that a fully effortful performance was 
elicited from the [veteran] at this stage of the 
evaluation."  

An extensive psychiatric and neuropsychological evaluation by 
VA during the May 1996 hospitalization failed to establish 
the presence of organic brain syndrome.  On initial 
psychiatric examination, the veteran maintained that he was 
given a dose of LSD as part of an Army experiment that caused 
him to "go into a major hysteria" after which he was placed 
in a straight jacket in a padded room.  On mental status 
examination, it was reported that the veteran was seated in a 
bedside chair with occasional shifting and grimacing during 
the interview.  His thought processes, though goal directed 
and linear, were over inclusive at times.  Although his mood 
was depressed, he appeared euthymic and his affect was non-
labile and "full range."  Although neuropsychological 
testing was initiated on May 6, 1996, the examiner reported 
that the veteran terminated the evaluation during the 
administration of a test, indicating that he was in too much 
pain to continue and that the process was taking too long.  
However, the examiner suspected that the veteran terminated 
the testing "because he was, overall, performing adequately, 
[and] these exam results would not support his claims of 
disability."  The examiner stated that his clinical 
impression, based on a review of prior neuropsychological 
test findings (which were felt to be generally within normal 
limits), personality test data, current screening data, 
history and clinical observation, was that there were strong 
psychological and psychiatric components to his extensive 
medical complaints.  However, the examiner did not find that 
organic brain syndrome was present.  The examiner noted that 
prior findings on the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2) were strongly consistent with the 
personality dynamics of conversion disorder.  An addendum 
dated May 9, 1996, to the neuropsychological testing 
concluded that the veteran's pattern of responding to testing 
was indicative of personality dynamics consistent with 
excessive use of repression, denial and consequent conversion 
of psychological conflict into physical symptomatology.  

On an addendum by a VA staff psychiatrist, apparently dated 
May 7, 1996, it was reported that previous neuropsychological 
testing had disclosed elevated scales consistent with 
conversion symptomatology.  On an interview, the veteran was 
oriented in all spheres and in no acute distress.  His 
mentation was intact, and he was felt to be without active 
psychosis, although his "obvious almost delusional" 
preoccupation with having reflex sympathetic dystrophy was 
noted.  The psychiatric diagnoses on discharge from the 
hospital did not include organic brain syndrome, nor did 
neurologic evaluation during hospitalization disclose any 
evidence of a seizure disorder or syncope.  

Indeed, the presence of organic brain syndrome, seizures or 
syncope has never been confirmed despite extensive 
psychiatric and neurologic evaluations over the years by both 
VA and non-VA examiners.  As indicated above, service 
connection is not warranted for a disorder the presence of 
which has not been confirmed; service connection is only 
available where current disability is shown.  In the absence 
of evidence showing that the veteran has organic brain 
syndrome, seizures or syncope attributable to service or to 
an incident of service origin, the claim for service 
connection must be denied.  

G.  Service Connection for a Personality Disorder 

It is contended that the veteran has a personality disorder 
that was acquired as a result of service.  The record shows 
that the veteran's personality disorder has been variously 
classified as "emotional immaturity," "emotional 
instability," passive-aggressive personality disorder, 
passive-dependent personality disorder, narcissism, and 
egocentric personality.  The evidence pertaining to the 
veteran's treatment in service for psychiatric symptoms has 
been summarized above.  

The RO denied the veteran's application to reopen a claim of 
entitlement to service connection for a personality disorder, 
variously classified, because new and material evidence had 
not been submitted to reopen the claim.  Service connection 
for an immature personality was initially denied by the RO in 
a rating decision of August 5, 1960, which held that an 
immature personality, diagnosed during a recent VA 
hospitalization, was a constitutional or developmental 
abnormality and thus not a disability under the law providing 
for VA compensation benefits.  The veteran's United States 
Senator was informed of this determination in a letter from 
the RO dated August 15, 1960, and he was asked to consider 
the reference to the veteran's personality condition as 
confidential.  A copy of this letter was not furnished to the 
veteran or to Disabled American Veterans, his accredited 
representative at that time.  The Board can find no 
indication that this aspect of the August 1960 rating action 
was ever promulgated to the veteran.  Thus, it does not 
appear that the August 1960 rating decision became final with 
respect to the denial of service connection for an immature 
personality.  Best v. Brown, 10 Vet. App. 322 (1997).  Where 
the rating decision is not final, the claim remains open, and 
a claim of CUE does not lie with respect to it.  Id.  The 
veteran's assertion that new and material evidence is not 
necessary to reopen his claim is thus correct, but not for 
the reason he asserts - that there was CUE in the August 1960 
rating decision.  Because the claim remains open, the 
veteran's claim for service connection for a personality 
disorder, however classified, must be considered by the Board 
on a de novo basis without regard to the finality of the 
August 1960 rating decision.  

A personality disorder, as such, is not a disease within the 
meaning of applicable legislation providing for VA 
compensation benefits.  38 C.F.R. § 3.303(c); Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  The veteran has submitted no 
competent medical evidence or opinion to show that the 
diagnosis of a personality disorder at Walter Reed General in 
March 1948 was erroneous, or that he has experienced 
personality changes as a result of brain trauma, organic 
disease, or the residual effects of the claimed LSD 
experimentation in service.  As with so many other claims in 
this case, the veteran as a lay person is not competent to 
diagnose a psychiatric disorder (or to distinguish a 
personality disorder from acquired psychiatric disability) or 
to attribute any current psychiatric disability to service or 
to an incident of service origin.  In the absence of such 
evidence, the claim for service connection for a personality 
disorder must be denied.  In this regard, the Board notes 
that the issue of service connection for an acquired 
psychiatric disability will be the subject of a later 
decision following additional development, as noted above.

The Board regards the fact that the RO denied the claim 
because new and material evidence had not been received to 
reopen it as harmless error not resulting in prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

H.  Service Connection for Photophobia

The service medical records are wholly negative for 
complaints or findings of photophobia.  The post service 
medical evidence is similarly negative for a showing that the 
veteran is unusually sensitive to light and that this 
hypersensitivity is due to a disease attributable to service 
or to injury to the eyes during service.  It is notable that 
when the veteran underwent an ophthalmologic examination in 
March 1948, during hospitalization at Walter Reed, 
photophobia was not found or even mentioned.  In addition, 
the Board points out that when the veteran was seen in a VA 
outpatient clinic in December 1991, it was reported that he 
had no problem with his vision.  Finally, when he was 
afforded a general medical examination by the VA in February 
1996, it was noted only that the veteran wore corrective 
lenses.  There were no findings pertaining to photophobia, 
and a clinical evaluation of the eyes revealed that the 
pupils were equal and reactive to light and accommodation.  
The extraocular muscles were intact.  In the absence of 
competent medical evidence showing that the veteran currently 
manifests photophobia, the weight of the evidence is against 
the claim for service connection.

I.  Service Connection for Defective Hearing and Ear 
Infection

It is contended that the veteran has defective hearing and 
otitis media or otitis externa as a result of service or 
infections in service.  However, the service medical records 
are completely negative for complaints or findings of 
defective hearing or ear disorders, including otitis media or 
otitis externa.  The veteran's hearing acuity throughout his 
two periods of active duty was normal.  His hearing acuity on 
an ear, nose and throat examination at Walter Reed in March 
1948 was 20/20, bilaterally, for the spoken voice and 15/15, 
bilaterally, for the whispered voice.  No ear infections or 
abnormalities were mentioned.  When examined for separation 
several weeks later, the veteran's hearing was 15/15, 
bilaterally, for the whispered voice, and clinical 
examination of the ears was normal.  

It is notable that when the veteran was examined by Dr. 
Kunesh in April 1967 for employment with the Internal Revenue 
Service, his hearing was found to be 20/20, bilaterally, for 
the conversational voice.  The examination was also negative 
for evidence of disease or injury of either ear.  Similarly, 
it is significant to observe that during the February 1996 VA 
general medical examination, it was noted that the veteran 
had normal hearing.  There was no history of recent ear 
discharge.  There was no diagnosis of defective hearing or 
the residuals of an ear infection.  The veteran has submitted 
no evidence, and the record discloses none, to show that he 
currently has a hearing disability as defined in 38 C.F.R. 
§ 3.385 (2001), nor is there any evidence to show chronic 
residuals of ear infection, whether of the middle ear (otitis 
media) or of the external ear (otitis externa).  In the 
absence of competent evidence showing a current hearing 
disability or the presence of chronic residuals of ear 
infection, the claim for service connection for defective 
hearing and ear infection is not supported by the objective 
evidence of record and must be denied.  

J.  Herpes Zoster

The veteran claims that he has "herpes roster" as a 
residual of the infections for which he was treated in 
service.  The service medical records are completely negative 
for complaints or findings of herpes zoster, any other form 
of herpes, or for any chronic skin disorder as a residual of 
infection.  Although the veteran underwent surgical excision 
of a sebaceous cyst from his back at a private hospital in 
June 1980, there is no evidence of herpes zoster or chronic 
skin pathology at that time or thereafter.  A sebaceous cyst 
is not herpes zoster and, has not been shown in this case to 
be a chronic residual of an infectious process.  

Despite extensive diagnostic work-ups for a variety of 
complaints over the course of the last 10 years, herpes 
zoster has not been diagnosed.  In this regard, the Board 
notes that there was no indication of herpes zoster at the 
time of the February 1996 VA general medical examination.  
The veteran, as a lay person, is not competent under the law 
to render a diagnosis, or to offer a medical opinion 
attributing a disability to service, as this requires medical 
expertise.  Heuer v. Brown, 7 Vet. App. at 384; Grottveit v. 
Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 
at 494-95.  In the absence of competent medical evidence 
demonstrating that the veteran has herpes zoster, or a 
chronic skin disorder as a manifestation of herpes 
attributable to service or an incident therein, the claim for 
service connection for herpes zoster or a chronic skin 
disorder resulting therefrom is not supported by the evidence 
and must be denied.  

K.  Service Connection for Headaches 

The service medical records are entirely negative for 
complaints or findings of a chronic headache disorder.  A 
neurologic evaluation on March 1, 1948, during 
hospitalization at Walter Reed, was normal except for 
symptoms referable to the right lower extremity.  The cranial 
nerves and fundi were normal.  The examiner noted that there 
was no evidence of spinal cord or central nervous system 
(CNS) disease.  X-rays of the skull during hospitalization 
were negative.  

The post service medical evidence is negative for complaints 
or findings of headaches until July 1988, when the veteran 
was hospitalized at Jefferson Hospital two days following his 
involvement in a motor vehicle accident.  He was admitted due 
to complaints that included severe headache, pain in the 
right shoulder, and pain in his neck.  A CT scan of the brain 
showed no intracerebral hemorrhage or hematoma.  Orthopedic 
and neurologic evaluations culminated in final diagnoses that 
included post-traumatic headaches.  

The diagnosis of post-traumatic headaches is consistent with 
headaches resulting from the trauma of the motor vehicle 
accident on July 20, 1988.  In any case, the fact that 
headaches were first diagnosed 40 years following service 
renders the claim for service connection implausible in the 
absence of competent medical evidence relating the headaches 
to service or to an incident of service origin.  This is 
particularly true in light of the fact that there is no 
clinical evidence of any head trauma during service.  It is 
notable that when the veteran was privately hospitalized for 
a complete neurological reevaluation in September 1989, a CT 
scan of the head without infusion and X-rays of the plain 
orbits were normal.  The final diagnoses included cervical 
disc syndrome, but a headache disorder was not diagnosed.  
Moreover, extensive medical work-ups during the 1990's have 
not culminated in a diagnosis of a chronic headache disorder 
as a separate and distinct disability from the "intractable 
pain syndrome" diagnosed on general medical examination by 
VA in February 1996.  A neurologic evaluation in March 1996 
did not find a headache disorder, nor was one diagnosed when 
the veteran was hospitalized by VA in May 1996, despite 
extensive medical and psychiatric evaluation.  

In the absence of competent medical evidence demonstrating 
that the veteran has a chronic headache disorder as a 
separate disease entity, there is no basis on which his claim 
for service connection may be based.  Therefore, the weight 
of the evidence is against the claim for service connection 
for headaches and must be denied.  


L.  The Claims Based on Allegations of CUE

	I.  Service Connection for Reflex Sympathetic Dystrophy 
Syndrome, Based on CUE in Rating Decisions Dated May 19, 
1948, through October 4, 1965

The veteran's initial claim of CUE was received in October 
1993, and he has asserted similar claims on a number of 
occasions since, including in statements received in January 
1994 and in March 1995.  He maintains that service connection 
is warranted for reflex sympathetic dystrophy syndrome, based 
on CUE in rating decisions dated May 19, 1948, through 
October 4, 1965.  

The record shows that with the exception noted above 
regarding service connection for a personality disorder, VA 
letters to the veteran dated from May 1948 to October 1965 
notified him of rating decisions taken by VA with respect to 
his service-connected disabilities and also informed him of 
his appellate rights as provided by law as it existed on the 
date of the notification letter.  The record shows that the 
veteran did not initiate an appeal of those determinations, 
except on one occasion when he failed to perfect his appeal.  
Accordingly, those rating determinations became final on the 
basis of the evidence then of record.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations which are final and binding, including 
decisions involving service connection, will be accepted as 
correct in the absence of clear and unmistakable error, but 
where the evidence establishes clear and unmistakable error, 
the prior decision will be reversed or amended.  

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  The Court has held that CUE is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

Although the veteran contends that he is entitled to service 
connection for the claimed disability based on CUE in prior 
rating decisions, the record shows that reflex sympathetic 
dystrophy syndrome has never been definitively diagnosed 
because of inconsistent findings over time.  The initial 
rating decision of May 1948 is claimed to have been clearly 
and unmistakably erroneous because of the notation in the 
service medical records of "possible neurological lesion 
involving the right lower extremity, and involving the 
sympathetic nerve supply to that part."  It is essentially 
claimed that there was obvious evidence of reflex sympathetic 
dystrophy syndrome caused by injury in service and continuing 
since service.  However, the notation of a "possible" 
neurological lesion, while indicative of a possible avenue of 
further medical investigation, is not the same thing as a 
definitive diagnosis of the disability.  It is important to 
note that some examiners found organic disability, while 
other examiners felt that the symptoms were actually 
nonorganic manifestations associated with a preexisting 
personality disorder.  It was not clearly established in the 
medical evidence during service that the veteran's right 
lower extremity problems were of an organic etiology, to say 
nothing of a neurologic etiology.  The first diagnosis of 
reflex sympathetic dystrophy was on VA hospitalization in 
1960, when the final diagnosis entered after extensive 
evaluation was probable reflex sympathetic dystrophy.  Thus, 
the rating decisions prior to August 1960 did not involve CUE 
in failing to grant service connection for reflex sympathetic 
dystrophy syndrome because that disability was never 
unequivocally diagnosed or definitively established.  In 
weighing the evidence before it at the time of the prior 
unappealed rating determinations, the rating board simply 
failed to grant service connection for a disability not 
definitively diagnosed.  This was an exercise of rating 
judgment that cannot now be said to constitute the kind of 
CUE defined by Fugo.  Mere disagreement with how the RO 
evaluated the evidence before it is inadequate to raise such 
a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The rating decisions dated from August 5, 1960, to October 4, 
1965, were not clearly and unmistakably erroneous in failing 
to grant service connection for reflex sympathetic dystrophy 
syndrome of the right lower extremity because reflex 
sympathetic dystrophy, mentioned for the first time in a 1960 
hospital report, was shown not as a final diagnosis, but only 
as a probable one.  As a neurological lesion was only 
suspected in service, and as the intervening evidence of 
record failed to show consistent findings compatible with a 
definitive diagnosis of reflex sympathetic dystrophy syndrome 
(including the hallmarks of reflex sympathetic dystrophy 
syndrome such as thin, shiny skin, excessive hair growth, or 
subcutaneous tissue atrophy with flexion contracture marking 
the second phase of the syndrome), the rating board was not 
clearly and unmistakably erroneous in failing to grant 
service connection for that disability, as the evidence was 
in considerable conflict.  

In a letter to the RO dated January 25, 1994, asserting CUE, 
the veteran claimed that the September 1961 VA examination 
report was returned to medical personnel by the rating board 
for correction and that this was not accomplished, and had 
not been, to the date of his letter.  In September 1961, the 
veteran was examined by Dr. Miller for VA.  The diagnosis was 
neurovascular disorder of the right lower extremity 
characterized by pain in the right lower extremity and foot 
with thermal changes and edema of the right lower extremity 
and foot; there was also "a flacid [sic] paralysis involving 
the muscles of this extremity and foot drop."  

The RO returned the examination report to the VA Hospital, 
Cincinnati, as inadequate for rating purposes.  The RO noted 
that whether the veteran had partial or complete foot drop 
was not determined.  The RO stated that the VA examination 
did not arrive at a definite diagnosis despite the presence 
of considerable pathology.  The RO indicated that there 
seemed to be discrepancies in the various examination reports 
of record and noted that there was a period from April 1956 
to June 1959, and probably much longer, when there was no 
right leg pathology but that it now seemed that the veteran 
was completely incapacitated from "some disorder in the 
right leg."  Accordingly, it was felt that some expression 
should be submitted as to whether the current disorder was 
related to the disease incurred in military service.  

In a letter received in February 1962, Dr. Miller indicated 
that the veteran's current residuals were more severe than 
one would expect to find with ordinary thrombophlebitis and 
that there was nothing in his history to account for the 
current condition of his right lower extremity "except for 
the difficulty dating back to 1946."  However, a more 
specific diagnosis was not entered, and his examination for 
VA in April 1962 was not much more enlightening than in 
September 1961.  Dr. Miller remarked that the veteran had 
partial loss of function of the right lower extremity and 
entered diagnoses of neurovascular disorder of the right 
lower extremity, and postoperative status sympathectomy.  The 
pertinent diagnosis was general in nature, and the failure of 
the RO to service connect reflex sympathetic dystrophy on the 
basis of such evidence seems like a prudent exercise of 
rating judgment, not the CUE alleged by the veteran.  

The fact is that the record shows a variety of right lower 
extremity symptoms that were protean in nature. How the 
veteran's disability was perceived and diagnosed seemed to 
fluctuate over time depending on whether psychiatric or 
neurologic, orthopedic or vascular symptoms were predominant.  
Even today, it is not clear what the actual definitive 
diagnosis with respect to the right lower extremity 
disability should be.  Given the complex nature of this case, 
it cannot be said that the rating board, between August 1960 
and October 1965, committed CUE, especially in view of the 
various diagnoses of the right lower extremity disorder 
entered by various examiners.  It is notable, for example, 
that during hospitalization by VA in 1960, three different 
neurologists suspected at least four different etiologies for 
the veteran's right lower extremity complaints and that 
surgery service suspected a disease akin to Raynaud's 
disease.  In these circumstances, CUE is not demonstrated.  

The veteran also claims that his service medical records were 
tampered with and that the fact that some additional service 
medical records were found 34 years later (in about 1994) 
corroborates his assertion.  He claims that in 1948 and again 
in 1961, the RO removed or suppressed evidence that would 
have resulted in a more favorable rating and that evidence of 
the existence of his claimed reflex sympathetic dystrophy 
syndrome existed from the outset that was not submitted to 
the rating board.  This appears to be a reference to the 1960 
VA operative report, report of pathological examination, and 
cover sheet for the 1960 hospitalization that appear to have 
been only recently associated with the claims folder.  
However, this evidence is merely cumulative of evidence that 
was before the rating board in 1960.  There has been no 
demonstrated basis for the veteran's contention that there 
was intentional suppression of evidence in this case by the 
RO or any other element of VA.  

The Board further observes that in a statement received in 
June 2001, the veteran argued that there was CUE since the VA 
initially adjudicated the claim without the complete service 
medical records; that an examination was not conducted; and 
that certain symptoms were not addressed in the 
determination.  In order to find CUE, however, it must be 
concluded that the evidence of record at the time a rating 
decision was rendered was such that the only possible 
conclusion based on the evidence of record at those times was 
that service connection was warranted for a psychiatric 
disability.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Such a conclusion cannot be made in this 
case.  

The nature of the veteran's allegations, even if true, do not 
form the basis of CUE.  The failure to comply with the duty 
to assist cannot form a basis for a claim of CUE since such a 
breach creates only an incomplete rather than an incorrect 
record.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

In Luallen v. Brown, 8 Vet. App. 92, 96 (1995), the Court 
noted that "the determinative issue was not evidentiary but 
legal, i.e., has the appellant complied with the legal 
requirements to plead a CUE claim."  The same issue is 
inherent in this case.  The veteran has raised questions 
concerning the appropriate development of the case, but he 
has not provided "persuasive reasons . . .as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo, 6 Vet. App. at 44.  

The veteran's allegation of CUE on this basis is thus without 
legal justification.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

Finally, the Board notes while it has considered the possible  
application of the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA), and the regulations promulgated thereto 
(66 Fed. Reg.  45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102,  3.156(a), 3.159, and 3.326(a)), the case of 
Livesay v. Principi, 14 Vet. App. 324 (2001) held  that the 
VCAA did not apply to motions for CUE.  As the  regulations 
do not provide any rights other than those provided by the 
Act itself, the Board finds that further development is not 
warranted in this matter under either the VCAA or the 
regulations that have been promulgated to implement the VCAA. 

II.  Service Connection for Reflex Sympathetic Dystrophy 
Syndrome, Based on CUE in Rating Decisions of September 
26, 1994, and April 6, 1995  

Following the RO's letter to the veteran dated October 29, 
1965, notifying him that his total compensation rating would 
be terminated the following January and that his 60 percent 
evaluation for thrombophlebitis of the right leg was 
continued, no correspondence or other communication was 
received from the veteran until 1993.  The record shows that 
a claim of entitlement to service connection for reflex 
sympathetic dystrophy syndrome was not submitted prior to 
April 23, 1993, and appears to have been filed in January 
1994.  

The veteran's initial claim for service connection for reflex 
sympathetic dystrophy syndrome was denied by a rating 
decision dated September 26, 1994, and the veteran was so 
informed in correspondence from the RO dated in October 1994.  
The veteran's Notice of Disagreement with this determination 
was received in December 1994 and was thus timely.  His claim 
was again denied in a rating decision dated April 6, 1995, 
and a Statement of the Case was issued later in April 
addressing the claim for service connection for reflex 
sympathetic dystrophy syndrome.  The veteran perfected his 
appeal with respect to this issue.

Under the provisions of 38 C.F.R. § 3.105(a) cited above, 
allegations of CUE in prior determinations of the agency of 
original jurisdiction (here, the RO) are only cognizable with 
respect to decisions which are final and binding.  The rating 
decisions of September 1994 and April 1995 attacked by the 
veteran have been appealed by him and are therefore not 
final.  The law provides that when a determination of the 
agency of original jurisdiction is affirmed by the Board, 
that determination is subsumed by the final appellate 
decision.  38 C.F.R. § 20.1104 (2001).  The Court has held 
that where the decision of an agency of original jurisdiction 
is affirmed by the Board, and thus subsumed by the Board's 
decision, a claim of CUE under 38 C.F.R. § 3.105(a) does not 
exist as a matter of law with regard to the decision of the 
agency of original jurisdiction.  Duran v. Brown, 7 Vet. App. 
216, 224 (1994).  The veteran's claim for service connection 
for reflex sympathetic dystrophy syndrome, based on CUE in 
rating decisions of September 26, 1994, and April 6, 1995, 
must be denied as without justification under the law.  
Sabonis v. Brown, 6 Vet. App. at 430; Shields v. Brown, 
8 Vet. App. 346, 351-52 (1995).  

M.  The Claim for Compensation Retroactive to March 28, 1948

The veteran contends that he is entitled to compensation 
retroactive to the day following his separation from service 
for any and all new disabilities for which service connection 
is, or may be granted, to include compensation at the 100 
percent rate from March 28, 1948.  

The United States Court of Appeals for the Federal Circuit, 
the court exercising appellate jurisdiction over the United 
States Court of Appeals for Veterans Claims, has held "that 
allegations of a future disability are not sufficient for an 
award of compensation."  Degmetich v. Brown, 104 F.3d at 
1331.  The veteran has, in essence, claimed that he is 
entitled to compensation based on findings of future 
disability.  Such a claim must be denied as completely 
without legal merit.  Sabonis v. Brown, 6 Vet. App. at 430.  

The veteran's claims for service connection have been 
addressed above and have been denied.  A total schedular 
rating is not available under the rating schedule for the 
service-connected low back postoperative scar.  Moreover, 
there is no plausible basis in the record for a 100 percent 
schedular evaluation retroactive to March 28, 1948.  To the 
extent that the veteran's contentions can be divined with 
respect to this claim, it appears that he maintains that he 
is entitled to retroactive compensation because of CUE in the 
rating decisions of May 1948, April 1949 and August 1960.  He 
alleges that the RO committed CUE by finding that he had a 
personality disorder when the service medical records showed 
that he had emotional instability that constituted either a 
psychosis or, at a minimum, an anxiety disorder.  In other 
words, he contends that the RO misconstrued the in-service 
diagnosis and failed to recognize that an acquired 
psychiatric disorder was demonstrated at the time of his 
discharge from Walter Reed and separation from service.  
However, the actual character of the psychiatric diagnosis in 
service was not wholly clear.  The psychiatric consultation 
at Walter Reed in early March 1948 resulted in a diagnosis of 
emotional immaturity reaction with somatic complaints 
referable to the right foot and right arm, which existed 
prior to service.  The diagnosis on discharge from 
hospitalization was emotional instability reaction with 
somatic complaints referable to the right foot and right arm, 
which existed prior to service.  

The Board notes that the veteran's original claim for 
compensation benefits was for organic pathology of the right 
lower extremity; no claim for service connection for acquired 
psychiatric disability was before the rating board in May 
1948 or April 1949.  More fundamentally, the VA 
neuropsychiatric examination in March 1949 found no 
psychiatric illness.  Service connection was not warranted 
for psychiatric pathology that was not found.  With respect 
to the rating decision of August 1960, it bears emphasis that 
only an immature personality was diagnosed as a result of the 
1960 VA hospitalization.  The RO was certainly entitled to 
regard such a diagnosis as a personality disorder.  The RO 
was not clearly and unmistakably erroneous in failing to 
grant service connection for a disorder for which 
compensation benefits are not payable under the law.  

The veteran also asserts that the December 1960 rating 
determination was clearly and unmistakably erroneous in 
failing to rate all of the symptoms of his service-connected 
right lower extremity disability and, it seems, in failing to 
include in the service-connected disability the tenosynovitis 
and lymphangitis diagnosed in the service medical records.  
Tenosynovitis was not shown when the veteran was examined 
during his hospitalization in 1960 and on VA examination in 
October 1960.  Lymphangitis was shown in service but is 
incorporated in the residuals of thrombophlebitis of the 
right lower extremity for which service connection is in 
effect.  

Under governing law, the effective date for an award of an 
increased evaluation, including a total compensation rating 
based on unemployability, is the earliest date at which it is 
factually ascertainable that an increase in the disability 
had occurred if a claim is received within a year from that 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2001).  

The veteran in recent years has claimed that his claim has 
been on "remand" since at least 1960, and perhaps since 
1949, and thus left unresolved or on appeal for many decades.  
However, the first appeal that the veteran initiated and 
subsequently perfected by submitting a Substantive Appeal was 
initiated in December 1994, when he filed a Notice of 
Disagreement with the September 1994 rating decision.  As the 
RO pointed out, a "remand" in VA practice is the return of 
a pending appeal to the RO by the Board, usually for further 
development of the evidence of record.  As the veteran never 
formally perfected an appeal prior to the appeal that is now 
before the Board, there has never been an occasion when his 
case has been "remanded" by the Board.  It is notable that 
following the October 1965 notification, no correspondence 
was received from the veteran concerning any disability, 
disability evaluation, or "remanded appeal" until 1993, 
when he submitted the first of his many letters claiming 
entitlement to service connection for new conditions and 
reevaluation of old disability.  Accordingly, there is no 
showing that there was an open claim for which a total 
schedular evaluation could be warranted retroactive to 
March 1948.  Although the claim for service connection for a 
personality disorder remained open following the rating 
decision of August 5, 1960, there is no basis for retroactive 
compensation since a personality disorder, by itself, is not 
a disability for which VA compensation benefits are payable.  

The rating decision in December 1960 granted a 60 percent 
evaluation for thrombophlebitis of the right leg, effective 
from September 22, 1960.  A 100 percent evaluation for 
temporary total disability based on hospitalization was in 
effect from April 19 to August 5, 1960.  Examination findings 
prior to the August 5, 1960, rating decision, especially the 
VA examination in 1959, found thrombophlebitis only by 
history.  A VA surgical and peripheral vascular examination 
in October 1960 culminated in a finding of an undiagnosed 
peripheral type of neuritis involving the right lower 
extremity and found that thrombophlebitis was not present.  
It therefore appears that the 60 percent rating subsequently 
granted in the rating decision of December 1960 was based on 
the neurologic involvement found on the VA examination the 
previous October.  However, there was no clear evidentiary 
basis for an effective date for the 60 percent rating prior 
to September 22, 1960, when the veteran was seen at a VA 
outpatient clinic and complained that his right lower 
extremity symptoms were getting worse and the examiner found 
that the lumbar sympathectomy had not helped.  The VA 
examination the following month confirmed these complaints.  
Although Dr. Miller's statements, received in late August 
1960, indicated that the veteran had a severe 
neurocirculatory disorder of the right lower extremity that 
had rendered him unable to perform his usual occupation since 
the acute onset of symptoms in February 1960, the RO was not 
bound to accept this evidence at face value.  The RO was 
entitled to note that the VA hospitalization had intervened 
and that symptoms associated with the right lower extremity 
disorder, however classified, had improved somewhat and did 
not reflect a level of disability when the veteran was 
discharged from the hospital that more nearly approximated 
the 60 percent evaluation granted the following December.  
The veteran had been followed in the VA outpatient clinic 
between July and September 1960, and despite Dr. Miller's 
letters, it was not until September 22, 1960, that the record 
clearly indicates that the sympathectomy had completely 
failed.  It appears that the RO established that date as the 
date of an informal claim for increased compensation, as the 
veteran clearly complained of worsening symptoms.  The 
severity of the symptomatology warranting a 60 percent 
evaluation was then confirmed on VA examination the following 
month.  An increase in disability was apparently felt by the 
RO to have been factually ascertainable from the date of the 
VA outpatient visit on September 22, 1960.  

It is apparent that the RO in December 1960 essentially rated 
the veteran not on the basis of symptoms of thrombophlebitis, 
but rather on the basis of the symptoms of neuritis found on 
examination the previous October.  A service-connected 
disability is evaluated on the basis of the dominant 
pathology present; evaluating the same disability under 
multiple diagnoses in order to inflate artificially the 
service-connected evaluation is prohibited by regulation.  
38 C.F.R. § 4.14 (2001).  Under the pertinent rating codes 
for neurological impairment of the lower extremities, the 
veteran's symptomatology warranted no more than a 60 percent 
evaluation at that time.  A 60 percent evaluation for 
neurologic involvement of the right lower extremity was 
assignable only under Code 8520 of the rating schedule.  
Under Code 8520, a 60 percent evaluation is warranted when 
severe incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, is shown; complete paralysis of the sciatic 
nerve warrants an 80 percent evaluation but requires that the 
foot dangles and drops, with no active movement possible of 
the muscles below the knee, and with flexion of the knee 
weakened or (very rarely) lost.  It is therefore significant 
that in October 1960, the veteran exhibited full, though 
painful, right knee motion.  Moreover, the examiner was of 
the opinion that the right ankle did not appear to show real 
footdrop, although there was pain on attempted dorsiflexion.  
Thus, the objective examination findings in October 1960 did 
not demonstrate symptomatology that would have warranted an 
evaluation in excess of 60 percent for service-connected 
neurovascular disability of the right lower extremity under 
any potentially applicable diagnostic code.  

The RO's determination as to the appropriate effective date 
for the assignment of a 60 percent evaluation represents a 
reasonable exercise of rating judgment.  It cannot be said 
that the RO in December 1960 was clearly and unmistakably 
erroneous in establishing the effective date for the 60 
percent evaluation that it did.  

Nor is it shown that the veteran was entitled to a total 
compensation rating based on unemployability prior to 
September 22, 1960.  The record shows that throughout most of 
the 1950's, the veteran was gainfully employed as a 
carpenter.  His claim for a total compensation rating based 
on unemployability was contained in an Income-Net Worth and 
Employment Statement received on September 1, 1960, in which 
he asserted that he was totally disabled and unable to work 
as a result of his right lower extremity disability.  It was 
not an unreasonable exercise of rating judgment in December 
1960 to find that unemployability was factually ascertainable 
when the increase in the veteran's more significant service-
connected disability was ascertainable and confirmed by 
examination findings.  In any event, the RO is not shown to 
have been clearly and unmistakably erroneous in assigning the 
effective date for the total compensation rating that it did.  
Moreover, as monetary payments commence in the first month 
following the month that the effective date is established, 
no prejudice accrued to the veteran in not establishing 
September 1, 1960, as the effective date for the award of a 
total compensation rating based on unemployability.  
38 C.F.R. § 3.31 (2001).  

N.  Special Monthly Compensation Based on Loss of Use of the 
Left Foot 

Special monthly compensation for loss of use of a foot is 
warranted only where the disabling effects of service-
connected disability are so severe that no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(2).  As service connection is 
not in effect for any disability of the left foot, there is 
no legal entitlement to special monthly compensation based on 
loss of use of that foot.  Sabonis v. Brown, 6 Vet. App. at 
430.  



ORDER

Service connection for a left lower extremity disability, 
osteomyelitis, spinal meningitis, Guillain-Barre syndrome, a 
disability manifested by myopathy, hyperpathia, 
hyperesthesia, hyperalgesia, cyanosis, acrocyanosis, ataxia, 
hypertonia, fasciculation, tremor,"decomposition of 
movement" and laboratory tests or diagnostic procedures 
abnormalities, a bilateral foot disability, residuals of 
infections, PTSD, a personality disorder, organic brain 
syndrome with seizures and syncope, photophobia, defective 
hearing, an ear infection, herpes zoster and headaches is 
denied.

Compensation retroactive to March 28, 1948, for any and all 
new disabilities for which service connection is, or may be 
granted, to include compensation at the 100 percent rate from 
March 28, 1948, is denied.

Service connection for reflex sympathetic dystrophy syndrome, 
based on CUE in rating decisions dated May 19, 1948, through 
October 4, 1965, is denied.

Compensation benefits, based on CUE in failing to apply the 
"duty to assist" doctrine to claims filed earlier than 
April 23, 1993, are denied.

Service connection for reflex sympathetic dystrophy, based on 
CUE in rating decisions of September 26, 1994 and April 6, 
1995, is denied.

Special monthly compensation based on loss of use of the left 
foot is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


